In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-18-00372-CV
        ___________________________

IN RE NAUTILUS INSURANCE COMPANY, Relator




                Original Proceeding
          Trial Court No. 048-291812-17


    Before Kerr, J.; Sudderth, C.J.; and Meier, J.
       Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       The court has considered relator’s petition for writ of mandamus, relator’s

emergency motion for temporary relief, real party in interest’s responses, and relator’s

reply, and is of the opinion that all requested relief should be denied. Accordingly,

relator’s petition for writ of mandamus, relator’s motion for emergency relief, and real

party in interest’s requests for affirmative relief are denied.

                                                         Per Curiam

Delivered: November 29, 2018




                                              2